LASALLE GLOBAL TRUST SERVICES Logo Annual Statement of Compliance VIA: EMAIL Banc of America Commercial Mortgage Inc. 214 North Tryon Street, NC1-027-22-03 Charlotte, North Carolina 28255 Re:Banc of America Commercial Mortgage Trust 2008-1 Reference is made to the Pooling and Servicing Agreement (the "Agreement") dated as of June 1, 2008 among Banc of America Commercial Mortgage Inc., as Depositor, Bank of America, National Association, as Master Servicer, CWCapital Asset Management LLC, as Special Servicer, Wells Fargo Bank, N.A., as Trustee, and LaSalle Bank National Association, as Certificate Administrator and REMIC Administrator. I, James A. Jendra, a Senior Vice President of Bank of America, National Association as successor by merger to LaSalle Bank National Association, as Certificate
